            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN SYMONIES,
    Plaintiff,                              NO. 3:19-CV-0707

           v.                               (JUDGE CAPUTO)
MARK McANDREW, JOHN TIGUE,
AND LACKAWANNA COUNTY,
    Defendants.
                                 ORDER
   NOW, this 16th day of September, 2019, IT IS HEREBY ORDERED that:
   (1)    Defendants’ Motion for Judgment on the Pleadings (Doc. 12) is
          GRANTED.
   (2)    Judgment is ENTERED in favor of Defendants and against Plaintiff on
          Count One of the Complaint.
   (3)    The Clerk of Court is directed to mark the case as CLOSED.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
